                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


NAPOLEON DRINKARD,                :

      Plaintiff,                  :

vs.                               :     CIVIL ACTION NO. 18-00450-TFM-B

OFFICER PAUL ONDERDONK, et. al.,:

      Defendants.                 :


                                ORDER

      Plaintiff, an Alabama prison inmate proceeding pro se, filed

a Complaint and supplemental Complaint (Docs. 1, 7), along with a

Motion to Proceed Without Prepayment of Fees (Doc. 2).     Plaintiff’s

motion reflects that he is unable to pay the $350.00 statutory filing

fee or any portion thereof at this time.    See 28 U.S.C. § 1915(b)(1).

Accordingly, Plaintiff is allowed to proceed with this action as

provided by 28 U.S.C. § 1915(b)(4), and it is hereby ORDERED that

Plaintiff’s Motion to Proceed Without Prepayment of Fees (Doc. 2)

be GRANTED.

      Upon the screening of Plaintiff’s Complaint and supplemental

Complaint (Docs. 1, 7) in accordance with 28 U.S.C. § 1915(e)(2)(B),

the undersigned finds that both are woefully deficient.         In his

original filing, Plaintiff lists more than twenty Defendants, and

he makes numerous rambling, disjointed assertions that are difficult

to decipher.   As best the Court can discern, Plaintiff asserts that
he is “registered with the FEC as president of the public service

commission” and serves as “principal” to the American Government,

and that Defendants conspired to have him certified as mentally ill

to deprive him of his position.        (Doc. 1 at 11).    According to

Plaintiff, when that failed to work, Warden Hearn in Saraland falsely

issued a “hold” on him.      (Id.).    In his supplemental Complaint,

Plaintiff alleges that he has been held in “arbitration” at Mobile

County Metro Jail in connection with a political conspiracy linked

to the Russian probe.    (Doc. 7 at 1).   He further asserts that the

primary goal of the conspiracy is to “ward my estate to the state

as I am decendant (sic) and legal heir to a very noble ancestor’s

estate . . . .”   (Id.).

     Fed. R. Civ. P. 8(a)(2) requires that a complaint contain “a

short and plain statement of the claim showing that the [plaintiff]

is entitled to relief[.]”   Fed. R. Civ. P. 8(a)(2).   When a complaint

is not a short and plain statement, the Court is required to intervene

at the earliest opportunity and order the plaintiff to re-plead his

complaint by filing a complying amended complaint.        Pelletier v.

Zweifel, 921 F.2d 1465, 1522 (llth Cir. 1991), cert. denied, 502 U.S.

855 (1991).   In the absence of a complaint containing a short and plain

statement of the basis of the claims against each Defendant, the Court

and the Defendants are forced to decipher a plaintiff’s pleadings

“with the expenditure of much time and effort.”     Id.   In this case,


                                   2
Plaintiff’s complaint is wholly deficient because it fails to provide

Defendants and this Court with notice of the claims he is seeking

to assert against each Defendant.       His assertions are rambling,

disjointed, and nonsensical.

     When considering a pro se litigant’s allegations, a court gives

them a liberal construction, holding them to a more lenient standard

than those of an attorney. Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, a court does not have “license . . . to rewrite an otherwise

deficient pleading [by a pro se litigant] in order to sustain an

action.”   GJR Invs., Inc. v. Cnty. of Escambia, Fla., 132 F.3d 1359,

1369 (11th Cir. 1998) (internal citations omitted), overruled in part

on other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009), as

recognized in Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)

(observing Iqbal’s effective overruling of the heightened pleading

standard applied in GJR for § 1983 cases involving defendants able

to assert qualified immunity).    Furthermore, a pro se litigant “is

subject to the relevant law and rules of court, including the Federal

Rules of Civil Procedure.” Moon v. Newsome, 863 F.2d 835, 837 (11th

Cir. 1989), cert. denied, 493 U.S. 863 (1989).

     When faced with a deficient complaint, “the trial court, whether

or not requested to do so by the party’s adversary, ought to require

the party to file a repleader.”       United States ex rel. Atkins v.

McInteer, 470 F.3d 1350, 1354 n.6 (11th Cir. 2006); see also Pelletier,


                                  3
921 F. 2d at 1522 (recognizing that when a complaint is not a short

and plain statement, the court must intervene at the earliest

opportunity and order the plaintiff to re-plead his complaint by

filing a complying amended complaint, in order to avoid the court

and the defendants having to decipher the plaintiff’s pleadings “with

the expenditure of much time and effort”).

     Accordingly, Plaintiff is ordered to file and serve, on or before

February 14, 2019, an amended complaint.   In his amended complaint,

Plaintiff is ORDERED to provide facts regarding his claims against

each named Defendant and the grounds upon which his amended complaint

is based.   Moreover, the amended complaint must contain “a short and

plain statement of the grounds for the court’s jurisdiction[.]”   See

Fed. R. Civ. P. 8(a)(1).   Additionally, Rule 20(a)(2) of the Federal

Rules of Civil Procedure requires that only related claims be

maintained in the same action.   Thus, Plaintiff must file a separate

complaint for each claim, unless the claims are related to the same

incident or issue.   See Fed. R. Civ. P. 20(a)(2).

     Plaintiff is cautioned that he must comply with the Court’s

directives and correct the deficiencies noted above, or this action

will be dismissed without prejudice for failure to prosecute and to

obey the Court’s Order.

     The Clerk is directed to send to Plaintiff   the form complaint

for prisoner actions under 42 U.S.C. § 1983.


                                  4
DONE this the 16th day of January, 2019.

                         /S/ SONJA F. BIVINS_____
                    UNITED STATES MAGISTRATE JUDGE




                           5
